[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: PRODUCTION OF MEDICAL RECORDS AND BRAIN SCAN
The issue before the court is unsupervised visitation. The Court ordered an evaluation to be performed by Dr. Ellis A. Perlswig, a Psychiatrist. This evaluation has been completed and Dr. Perlswig has filed his report.
Counsel for the plaintiff husband has requested extensive privileged medical and psychiatric records dating back to the defendant mother's pregnancies.
The defendant claims the requested information is privileged CT Page 4441 and has refused to waive her confidentiality privilege.
At a hearing on the issue of supervised visitation, the court will have the benefit of Dr. Perlswig's report (and testimony), and a Family Relations Report. Certainly the defendant's mental health is in issue otherwise there would not be an issue of supervised versus unsupervised visitation. The Court, at this time, has not made a finding whether it is or is not more important to the issues of Justice that the communications be disclosed.
The Motion for Production of Medical Records and Submission to Brain Scan is denied.
COPPETO, J.